UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1086


In Re:   BERNARD MCFADDEN,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (5:13-cv-02290-JMC)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bernard McFadden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bernard McFadden petitions for a writ of mandamus seeking

an   order    directing     the     district     court      to        issue    an   order

compelling      discovery      or   an   injunction.             We     conclude    that

McFadden is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.               Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).             Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     The relief sought by McFadden is not available by way of

mandamus.       Accordingly,        we   deny   the   petition           for    writ   of

mandamus.     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented        in     the    materials

before   this    court   and    argument      would   not    aid       the     decisional

process.

                                                                       PETITION DENIED




                                          2